DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on March 17, 2021.  Claims 1, 3, 4, 8, 9, and 19 are amended.  Claim 2 is cancelled.  Claim 21 is added.  Claims 1 and 3-21 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,697,583. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1 and 3-20 of the instant application 16/886,939 can be found in claims 1-19 of U.S. Patent No. 10,697,583 (see below); whereas the amended limitations are fully disclosed in U.S. Patent No. 10,697,583. 
16/886,939 Claims
U.S. Patent No. 10,697,583 Claims
1
1
3
1,2
4
3
5
4
6
5
7
6
8
7
9
8
10
9
11
10
12
11
13
12
14
13
15
14
16
15
17
16
18
17
19
18
20
19


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 8-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodward (U.S. Publication No.: 2014/0268509).
Regarding claim 1, Woodward discloses an attachment mechanism for mounting an electronic device (FIGS. 1, 2, (12)) to a surface (FIG. 1, (4); FIGS. 3, 7, (50), [0017]), the attachment mechanism comprising: a mounting plate (FIG. 7, (22)) configured to attach to the surface ([0018, 0024]), the mounting plate having at least one projection (“…the outer ringed wall of the receptacle 74…”, [0024]; indicated below); 

    PNG
    media_image1.png
    499
    575
    media_image1.png
    Greyscale

and a base (FIGS. 3, 4, (48)) configured to releasably couple to the mounting plate (FIG. 2), the base comprising: a first biasing member (FIGS. 5, 6, 8, 9, (65), [0023]); a first arm ((60)) pivotably coupled (at (64)) to the base and biased toward a first direction by the first biasing member (toward the “locked position”, [0022, 0023]), the first arm configured to interlock with the at least one projection (at (78)) when the base is coupled to the mounting plate (FIGS. 5, 9), the first arm being concealed by the base and the mounting plate when the base is coupled to the mounting plate (FIG. 1); and a release mechanism ((28)) coupled to the first arm (FIGS. 5, 6, 8, 9) such that actuation of the release mechanism, when the base is coupled to the mounting plate in a secured engagement (from position in FIG. 5 to FIG. 6; from position in FIG. 9 to FIG. 8), imparts a disengagement force or moment on the first arm that causes movement of the first arm in a second direction (toward the “unlocked position”, [0023]) to disengage the first arm from the at least one projection, the movement of the first arm effective to enable detachment of the base from the mounting plate (pressing (58) to impart a force on the “torsion spring” (65), which imparts a force on (60), [0022, 0023, 0026]).

Regarding claim 8, Woodward further discloses the attachment mechanism of claim 1, wherein the first biasing member is configured to apply a biasing force to an outer side of the first arm, and wherein the first arm includes an inner side that is opposite the outer side having an engagement edge (indicated below) configured to contact the at least one projection when the base is coupled to the mounting plate (FIG. 9).

    PNG
    media_image2.png
    474
    885
    media_image2.png
    Greyscale


Regarding claim 9, Woodward further discloses the attachment mechanism of claim 8, wherein the engagement edge includes a beveled or chamfered surface that is shaped and configured to translate an engagement force impinging on the beveled or chamfered surface into a lateral force to move the first arm in the second direction (indicated above; (62), [0022, 0023, 0026]).

Regarding claim 10, Woodward further discloses the attachment mechanism of claim of claim 9, wherein the at least one projection includes a beveled or radiused surface (indicated below; (78)) which is configured to contact the beveled or chamfered surface of the engagement edge when the base is being coupled to the mounting plate (FIG. 9).

    PNG
    media_image3.png
    526
    505
    media_image3.png
    Greyscale


Regarding claim 11, Woodward further discloses the attachment mechanism of claim 8, wherein the at least one projection defines a groove, and wherein the engagement edge is received within the groove when the base is coupled to the mounting plate (FIGS. 7, 8, wherein (78) is a groove).

Regarding claim 12, Woodward further discloses the attachment mechanism of claim 11, wherein the release mechanism is configured to cause the engagement edge to separate from the groove when the release mechanism is actuated (FIG. 9 [Wingdings font/0xE0] FIG. 8, [0022, 0023, 0026]).

Regarding claim 13, Woodward further discloses the attachment mechanism of claim 8, wherein the inner side of the first arm includes a concavely curved portion which at least partially defines an opening for receiving the at least one projection (indicated below).

    PNG
    media_image4.png
    366
    465
    media_image4.png
    Greyscale


Regarding claim 14, Woodward further discloses the attachment mechanism of claim 13, wherein the at least one projection comprises a wall on the mounting plate having a convexly curved exterior contour (indicated below), and wherein the concavely curved portion of the first arm is shaped to at least partially fit around and abut against the convexly curved exterior contour (FIG. 9).

    PNG
    media_image5.png
    345
    491
    media_image5.png
    Greyscale


Regarding claim 15, Woodward further discloses the attachment mechanism of claim 14, wherein the mounting plate includes a cable opening sized to receive one or more electronic cables (the opening for (72) to pass, [0024]), and wherein the wall is positioned at least partially around the cable opening (FIGS. 8, 9).

Regarding claim 16, Woodward further discloses the attachment mechanism of claim 1, wherein mounting plate includes one or more keyed features (FIG. 7, (68), (70), [0024, 0026]) which are configured to mate with one or more corresponding features on the base (FIG. 4, (54), (56), [0022, 0024, 0026]) when the base is coupled to the mounting plate (FIG. 2).

Regarding claim 17, Woodward further discloses the attachment mechanism of claim 16, wherein the one or more keyed features are configured to prevent the base from coupling with the mounting plate if the base is not in one of one or more predetermined orientations with respect to the mounting plate (can only be inserted when properly “aligned”, [0018, 0026]).

Regarding claim 18, Woodward further discloses the attachment mechanism of claim 17, wherein when the base is in one of the one or more predetermined orientations with respect to the mounting plate, the base is configured to be coupled to the mounting plate through a linear movement of the base toward the mounting plate in a direction that is substantially perpendicular to the surface (“travels downward”, [0026]; [0018]).

Regarding claim 19: 
Claim 19 is similarly rejected as in claim 1 above, wherein Woodward further discloses: the camera comprising: a head portion (indicated below) having a housing containing a camera module (wherein (12) contains a housing which houses a camera module, [0017, 0018]); the base is connected to the head portion (indicated below).

    PNG
    media_image6.png
    468
    573
    media_image6.png
    Greyscale


Regarding claim 20, Woodward further discloses the camera of claim 19, further comprising a hinge assembly connecting the head portion to the base, the hinge assembly configured to allow the head portion to move relative to the base in at least two degrees of freedom (FIG. 3, (42), (44), (46), [0021]).

Regarding claim 21, Woodward further discloses the attachment mechanism of claim 1, wherein the actuation comprises a rotation of at least a portion of the release mechanism (“…releasable locking mechanism 28 is substantially vertical…” in FIG. 5, [0023]; FIG. 6 shows that (28) is tilted/rotated at “pin” (64) when (58) is pressed).

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed March 17, 2021 have been fully considered but they are not persuasive:
Applicant stated on page 10 of the arguments that a Terminal Disclaimer was filed therewith; however, no Terminal Disclaimer has been received.
Applicant’s arguments with respect to claim(s) 1 and 3-21 have been considered but are moot in view of the new ground(s) of rejection/objection.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299.  The examiner can normally be reached on MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        


/FANG-CHI CHANG/Examiner, Art Unit 2852